PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599191
Filing Date: 10/11/2019
Appellant(s): Omori, Ryohei



__________________
Paul C. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/03/2021.

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-7, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO'402 (WO 2011/155402, available in IDS 1/14/20) in view of WO'408 (WO2016031408A1, available in IDS 1/14/20, translation using US 20170047634)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO'402 (WO 2011/155402)/ WO'408 (WO2016031408A1) in view of Kato (US 20140035793).
Claim(s) 9-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO'402 (WO 2011/155402)/ WO'408 (WO2016031408A1) in view of Ikemoto (US 20090266900).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO'402 (WO 2011/155402)/ WO'408 (WO2016031408A1) in view of Ikemoto (US 20090266900) and Kato (US 20140035793).
Response to Argument
Independent claim 1:
Appellant argues that the invention of the claimed RFID can be manufactured at a lower manufacturing cost than the manufacturing cost of the RFID tag in which portions of the coil conductor are metal posts as in WO'408.
In response to the above argument, it is respectfully submitted that the MPEP reads:
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns,988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc.,848 F.2d 1560, 1571-72, 7 cert. denied,488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough,7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").
In this case, although Appellant’s invention may have a lower manufacturing cost, the claims are not written in a way that can preclude the prior art’s teachings.  The claims do not distinguish the differences between through-hole conductors and the prior art’s metal posts.  
Furthermore, the product claim 1 are met by the prior art teachings even if the manufacturing processes are different such that it may yield lower cost.  As noted in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Even if a method of manufacturing method is claimed as in claim 15, the WO'402/WO'408 combination meets all limitations as shown below: 
preparing a collective substrate that includes a principal (main/upper surface in WO'402; principle surface in WO'408) surface and a back surface at both ends in a thickness direction and further includes a plurality of rectangular parallelepiped child substrate regions (child substrate regions are seen in WO'402, Fig. 2, 12, 14); 
WO'402, Fig. 3-9; WO'408, Figs. 2-19); 
forming a conductor pattern on a back surface of each of the plurality of child substrate regions (i.e. WO'402, Fig. 3-9; WO'408, Figs. 2-19);  
forming a plurality of through-holes that penetrate the collective substrate in the thickness direction and extend between the principal surface and the back surface in each of the plurality of child substrate regions (WO'402, Figs. 3-11, WO'408, Fig. 7); 
disposing a plurality of through-hole conductors by forming conductor layers on inner surfaces of each of the plurality of through-holes to form a coil conductor that includes the4 AFDOCS/23952493.1Application No.: 16/599191Attorney Docket No.: 036458.00109respective conductor patterns of the principal surfaces and the back surfaces and the plurality of through-hole conductors (through holes 21A disposed with connecting portions 11A;  WO'408, Fig. 7)
mounting an RFIC chip connected to the coil conductor on the principal surface of each of the plurality of child substrate regions (i.e. WO'402, Fig. 3-9; WO'408, Figs. 2-19);  and
producing a plurality of rectangular parallelepiped RFID tags by cutting the collective substrate along boundaries of the plurality of child substrate regions (i.e. WO'402, Fig. 3-9; WO'408, Figs. 2-19);  
wherein the cutting of the collective substrate comprises cutting the collective substrate such that a winding axis of the coil conductor intersects with a pair of cutting surfaces that are opposite to each other and orthogonal to the principal and back surfaces (i.e. WO'402, Fig. 3-9; WO'408, Figs. 2-19);  , 
wherein the pair of cutting surfaces intersected by the winding axis has a largest surface area among the respective cutting surfaces of the RFID tag (see i.e. WO'408, Fig. 3,9, 11, 13, 15, 18, par. 208 which show the front facing side surface, which is normal to the winding axis, is larger than the side, top, and bottom surfaces)
WO'402, Figs. 1-4).
As can be seen, the claimed manufacturing method was known to be performed by the prior art.  Thus, the manufacturing cost should not increase in a significant way to cause a “problem” as alleged.  Appellant argues that manufacturing cost of the claimed RFID tag is less expensive than the manufacturing cost in which portions of the coil conductor are metal posts.  However, the current claims do not reflect the difference between the claimed invention and the posts in the prior art.
Appellant argues that the claimed features for which the Examiner is citing WO' 408 have absolutely nothing to do with the "better electrical characteristics" provided by the design in WO'408 and one skilled in the art would understand that WO' 408 expressly teaches that its metal posts are the structural configuration that provide the "better electrical characteristics" while the Examiner is not proposing to modify WO'402 with WO'408's metal posts. 
However, in response, it is respectfully submitted that in WO'402, the loop antenna comprises loop electrodes 31, 32, 33, and 35.  Electrodes 35 are formed in through holes 25 which are similar to the posts in WO'408.  In WO'408, the winding axis of the coil antenna of the wireless IC device is the Y-axis (WO'408, Fig. 1, par. 80). 
As stated in the Final Office Action, WO'402 lacks the teachings that the area normal to the coil winding axis (Y-axis) is larger than surfaces of the right side, the left side, the bottom and the top.
Nevertheless, WO'408 teaches that the cutting surface (i.e. front facing surface) that is intersected by the winding axis is larger than the surfaces of the right side, the left side, the bottom and the top as shown in the figures such as Fig. 15. WO'408 further mentions that the height is able to be reduced by reducing the overall thickness of the resin member (par. 187), which suggests that the height of wireless device/tag is merely a design choice and within the WO'408 further teaches that lower DC resistance in the metal posts can be achieved as compared to sintered metal body and by a large coil opening area (Summary, par. 20, 28, 31, 79, 81, 92, 129).
Thus, the modification of WO'402 based on the teachings of WO'408 to yield a desired characteristic is merely a design choice.  As to whether metal posts or sintered metal body being used, these are choices which one of ordinary skill in the art would make upon reading WO'408.  Specifically, WO'408 suggests that the tag with metal posts yield better DC resistance and are “easily manufactured” (par. 28, 31) which is a better choice.  This suggestion contradicts Appellant’s allegation that the method in WO'408 is complicated and expensive.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, recognizing an additional advantage of using the metal posts suggested by the prior art would not make the instant claims inventive.
Appellant argues that the structures in WO'402 and WO'408 are different and one skilled in the art would understand that the loop antenna of WO' 402 and the coil antenna of WO' 408 are different from each other in structure and in process of manufacture.
However, in response, it should be noted that MPEP 2145 (III) reads:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
WO'402 and WO'408, one of ordinary skill in the art, “[i]t is common sense that familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle … Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability” (KSR, 2007).  It is respectfully submitted that WO'402 and WO'408 represent the fact that the one of ordinary skill in the art before the effective filling date knew how and where to place a particular component such as conductive or terminal at a location of his/her desire. The placement of a component which is not limited to one particular location in the antenna module device has a known predictable result. Upon reading the combined teachings, one of ordinary skill in the art would have made a decision as to where a conductor is suitable for his/her own design. 
Furthermore, as seen in the teachings of both WO'402 and WO'408, both utilize columnar metal conductors in the through holes, top and bottom conductors, and an IC chip at the top to form an antenna loop.  Thus, it would have been predictable to combine the teachings without defeating the intended purpose of the tag, which is to exchange data wirelessly via the antenna.
Accordingly, it is believed that the prima facie case of obviousness over the cited prior art for the apparatus and method for an RFID tag as claimed has been established.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THIEN T MAI/
Primary Examiner, Art Unit 2887


/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887                                                                                                                                                                                                                                                                                                                                                                                                     

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.